 

Case 2:20-cr-00015-Z-BR Document 802 Filed 09/21/20 Page Totl PagelD 2242
U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT C Ue FILED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

AMARILLO DIVISION
SEP 2 | 2020
UNITED STATES OF AMERICA §
§ CLERK, U,S. DISTRICT COURT
Plaintiff, § A —
§ Deputy
v. § 2:20-CR-15-Z-BR-(23)
§
CHRISTOPHER ALLEN SMITH §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 3, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Christopher Allen Smith filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Christopher Allen Smith was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Christopher Allen Smith; and ADJUDGES Defendant Christopher Allen
Smith guilty of Count Thirty in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September Hf , 2020.

 

MATAHEW ff. KACSMARYK
UNJTED STATES DISTRICT JUDGE
